Citation Nr: 0604679	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for total laryngectomy, 
right modified radical neck dissection, left selective neck 
dissection, primary type TP6, right thyroid lobectomy, status 
post squamous cell carcinoma with history of prior removal of 
nodule from the larynx, as a result of exposure to ionizing 
radiation.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-operative lung 
cancer, as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for residuals of dental 
fillings, for compensation purposes.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a May 2003 rating decision of 
the Department of Veterans Affairs (VA), Cleveland, Ohio, 
Florida regional office (RO).  The claims folder was 
subsequently transferred to the Columbia, South Carolina, RO.


FINDINGS OF FACT

1.  In a decision dated in December 1999, the Board denied 
the veteran entitlement to service connection for lung cancer 
and for total laryngectomy, right modified radical neck 
dissection, left selective neck dissection, primary type TP6, 
right thyroid lobectomy, status post squamous cell carcinoma 
with history of prior removal of nodule from the larynx, due 
to radiation exposure; the veteran did not appeal following 
notice of the decision, and that decision became final.



2.  Evidence associated with the claims file subsequent to 
the December 1999 decision either duplicates or is cumulative 
vis-à-vis evidence already of record, does not tend to show 
that his claimed cancers occurred in service or that a nexus 
exists between the claimed disorders and service, and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  There is no current dental condition related to in- 
service dental trauma, nor is there any other current dental 
condition otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The RO's denial of service connection for lung cancer and 
for total laryngectomy, right modified radical neck 
dissection, left selective neck dissection, primary type TP6, 
right thyroid lobectomy, status post squamous cell carcinoma 
with history of prior removal of nodule from the larynx, due 
to radiation exposure in December 1999 is final; new and 
material evidence has not been submitted, and the veteran's 
claim for those benefits has not been reopened.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2005).

2.  A dental condition for which compensation may be paid was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an April 2002 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, that letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, in a cover letter to the August 
2005 supplemental statement of the case (SSOC), VA notified 
the appellant of his opportunity to submit additional 
evidence to support his appeal, as he was told to provide any 
additional pertinent evidence or information he had 
pertaining to his claim.  The letters specifically notified 
the veteran of the evidence necessary to substantiate his 
claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in August 2004, as well as supplemental statements of 
the case (SSOCs) in August 2004 and August 2005, in which the 
appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The SOC included the full text of 
38 C.F.R. § 3.159.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the April 2002 
VCAA letter preceded the May 2003 decision on appeal.  The 
claimant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The August 2005 letter specifically requested 
that he send to VA any evidence in his possession that 
pertains to his claim.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient and hospitalization and service medical and 
personnel records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The RO undertook development of the veteran's 
claim with the Department of the Air Force and the Defense 
Threat Reduction Agency (DTRA).  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Radiation Claims-New and Material Evidence

By rating decision in December 1999, the St. Petersburg, 
Florida, RO denied entitlement to service connection for lung 
cancer and for total laryngectomy, right modified radical 
neck dissection, left selective neck dissection, primary type 
TP6, right thyroid lobectomy, status post squamous cell 
carcinoma with history of prior removal of nodule from the 
larynx, due to radiation exposure.  (Service connection for 
cancer of the larynx had also previously been denied in a 
final November 1994 rating decision.)

The veteran did not appeal the December 1999 decision, and it 
became final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.302, 20.1103.  Consequently, because the December 1999 
decision is final, the veteran's current claim of service 
connection may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) was amended.  The revised 38 C.F.R. § 3.156(a) 
applies to claims to reopen received on or after August 29, 
2001.  Because the appellant's request to reopen his claim 
was received in April 2002, the amended regulation applies to 
this claim.

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include thyroid cancer. 38 C.F.R. § 
3.311(b).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When the claim was previously before the Board, the evidence 
of record consisted of the veteran's service medical records, 
including his separation medical examination that reported a 
normal lungs, throat, and thyroid examination on his 
separation from service.  The record also included the 
veteran's assertions that he was exposed to radiation due to 
military duty in the area of U.S. atmospheric nuclear weapons 
tests.  Those records also reflect that the veteran was first 
diagnosed with cancer of the larynx and thyroid in 1994 and 
lung cancer in 1998.  However, the claim failed because (1) 
the record did not demonstrate that the veteran was exposed 
to ionizing radiation during service and (2) his cancers did 
not manifest until many years after the veteran had completed 
his military service, with no relationship shown to service.

The evidence submitted since the claim was previously before 
the Board includes recent outpatient records and the 
veteran's testimony before the undersigned at a hearing in 
September 2005.  The medical evidence demonstrates current 
treatment but, significantly, does not establish any linkage 
between the veteran's cancers and his military service.  The 
fact that the veteran had thyroid, lung, and laryngeal cancer 
was certainly known in 1999, and the additional evidence is 
cumulative.

The veteran's testimony reiterates the basis of his claim and 
continued assertion that he was exposed to radiation that 
caused his cancers.  The veteran's current allegations are 
also cumulative.  He made the same contentions previously, so 
his current contentions cannot be considered new.

Also added to the record since December 1999 are statements 
from the U.S. Air Force and the DTRA, neither of which 
supports a finding that the veteran was exposed to radiation 
during his period of active duty.  Thus, these statements do 
not raise a reasonable possibility of substantiating the 
claim.

The veteran's testimony and personal assertions that his 
cancers were caused by his military service is not helpful to 
his claim.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108. Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board does not doubt the veteran's credibility or his 
account of his service activities.  However, there is still 
no new evidence that the veteran was exposed to ionizing 
radiation, or that his larynx, thyroid, or lung cancers were 
otherwise caused by his military service.  Evidence received 
since the December 1999 decision either duplicates or is 
cumulative vis-à-vis evidence already of record, does not 
tend to show exposure to ionizing radiation in service or 
that cancer occurred in service or that a nexus exists 
between the claimed disorders and service, and does not raise 
a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to 1999 is not new and material and does not serve 
to reopen the claim for service connection.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Dental Fillings

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2005).

The veteran claims entitlement to service connection for 
residuals of dental fillings.  Specifically, he contends that 
he had approximately 15 teeth removed in 1994 prior to his 
surgery for removal of his cancerous larynx.  He reported 
that this was necessary in order to prevent any complications 
from radiation treatments in the mouth area following the 
cancer surgery.

A review of the service medical records indicates that in 
February 1954 and December 1955 Reports of Medical History, 
the veteran checked boxes indicating that he did not have nor 
ever had severe tooth or gum trouble.  The service dental 
records indicate that on entry into service the veteran had 
two missing teeth and two restorable teeth.  At separation 
from service, the records show that he had two missing teeth 
and three restorable teeth.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

At the outset, the Board notes that there is no indication in 
the service medical records that the veteran's 3d molars 
(wisdom teeth) were extracted in service due to disease.  
Thus, service connection for such teeth is not warranted.

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  The veteran does not contend that he suffered any 
dental trauma or had any periodontal disease during his 
period of service.  Rather, at his hearing before the 
undersigned, he indicated that he believed service connection 
should be established for the teeth that were removed in 1994 
since this was necessitated by treatment for cancer that he 
believed was due to inservice radiation exposure.  Since, as 
noted above, the cancer of the larynx for which he underwent 
surgery in 1994 is not service-connected, there is no basis 
for assigning service connection for any secondary condition 
resulting from that surgery, such as removal of teeth.

In sum, a dental condition for which compensation may be paid 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2005).  Therefore, the Board finds that the preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for total laryngectomy, right 
modified radical neck dissection, left selective neck 
dissection, primary type TP6, right thyroid lobectomy, status 
post squamous cell carcinoma with history of prior removal of 
nodule from the larynx, as a result of exposure to ionizing 
radiation, that benefit is denied.

New and material evidence not having been received to reopen 
a claim for service connection for post-operative lung 
cancer, as a result of exposure to ionizing radiation, that 
benefit is denied.

Service connection for residuals of dental fillings, for 
compensation purposes, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


